Citation Nr: 1647355	
Decision Date: 12/20/16    Archive Date: 12/30/16

DOCKET NO.  14-29 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a right wrist disability.


ATTORNEY FOR THE BOARD

M. Gonzalez, Associate Counsel











INTRODUCTION

The Veteran served on active duty from July 1974 to July 1976 and from September 1977 to September 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision from the Department of Veterans (VA) Regional Office (RO) in San Juan, Puerto Rico.  

The RO initially denied the Veteran's claim of service connection for a right wrist disability in a December 2012 rating decision.  After the Veteran submitted additional relevant evidence in March 2013, a February 2014 rating decision confirmed and continued the previous denial of service connection.  See 38 C.F.R. § 3.156(b) (2016); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011) (noting that decisions issued after the submission of new and material evidence within one year of the initial rating decision relate back to the original claim).  

The Board notes that the electronic claims file contains a February 2014 notification letter accompanying a February 2014 rating decision which indicates that a right wrist condition was evaluated as ten percent disabling.   The Board, however, considers this letter to be a clerical error.  The Veteran has not received a grant for service connection for a right wrist disability and the February 2014 rating decision confirmed and continued the previous denial of service connection for a right wrist condition.


FINDING OF FACT

The Veteran does not have a current right wrist disability. 





CONCLUSION OF LAW

The criteria for service connection for a right wrist disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).  VA's duty to notify was satisfied by a letter sent in November 2012.  38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159.  

The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records and VA treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran has not been afforded a VA examination in connection with his service connection claim for a right wrist disability.  Generally, a VA examination is necessary prior to final adjudication of a claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the veteran qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Service treatment records contain an August 1975 inpatient record which describes an in-service injury.  The record noted the Veteran sustained a laceration to his right wrist when he put his hand through a glass door, that he received sutures and bandages for his injury, and was discharged after one week.  Physical examinations conducted in April 1976 and June 1981 show the Veteran's upper extremities and skin were normal.

In his May 2012 service connection claim the Veteran indicated he was seeking service connection for a right wrist disability and stated that he receives treatment for his claimed disabilities at the San Juan VA Medical Center (VAMC) and Ponce outpatient treatment clinic (OPC).  A review of those records reveals no complaints of pain to the right wrist, and the Veteran has not undergone treatment for or been diagnosed with a right wrist disability.  Although a November 2012 letter advised the Veteran to submit evidence showing that a right wrist disability existed since service, and a July 2014 statement of the case advised him that the record did not show a currently diagnosed right wrist disability, the Veteran has not submitted evidence of a current disability or described any persistent or recurrent symptoms of a right wrist disability.  He merely stated service connection for the right wrist should be granted based on the in-service injury.  

As there is no competent evidence of a current right wrist disability, persistent or recurrent symptoms of such disability, or an indication that a current right wrist disability may be related to the in-service injury, the Board finds that a VA examination is not necessary to decide the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); see also McLendon, 20 Vet. App. at 79. 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II. Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); see also Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any material issue to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. § 3.303.  Establishing service connection generally requires medical, or in certain circumstances, lay evidence of 1) a current disability; 2) an in-service incurrence or aggravation of a disease or injury; and 3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The evidence of record does not show a current diagnosis of a right wrist disability.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Although the Veteran has submitted evidence of an in-service injury, as previously noted, his upper extremities were found to be normal on subsequent physical examinations, and the record is silent as to complaints of, treatment for, or a diagnosis pertaining to the right wrist after the August 1975 laceration.  As there is no evidence that the Veteran has a current right wrist disability, his service connection claim must be denied.  

Since the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine does not apply.  38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 49.


ORDER

Service connection for a right wrist disability is denied.



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


